Citation Nr: 1623355	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  09-44 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cervical disc disease


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to November 1993 and October 2001 to June 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that, among other things, denied service connection for cervical disc disease, bilateral carpal tunnel syndrome, migraine, and osteopenia.

The Veteran requested a hearing before the Board. The requested hearing was conducted in June 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file. 

In November 2011, the Board dismissed the claim for osteopenia and remanded the remaining claims for further development.  

In a December 2012 rating decision, the Appeals Management Center (AMC) granted service connection for migraines with a 30 percent disability rating, effective June 15, 2006; right carpal tunnel syndrome with a 10 percent evaluation effective June 15, 2012; and left carpal tunnel syndrome with a 10 percent evaluation effective June 15, 2006.  As this represents a full grant of the benefits sought, these matters are no longer on appeal.  

In January 2013, the Veteran filed a notice of disagreement indicating that she wanted a 50 percent disability evaluation for her migraines and an earlier effective date of June 15, 2006 for the grant of service connection for right carpal tunnel syndrome.  

In a February 2013 rating decision, the RO granted an entitlement to an earlier effective date for service connection of right carpal tunnel syndrome due to a clear and unmistakable error and assigned a 10 percent disability evaluation effective June 15, 2006.  As this is considered a full grant of the benefit sought, this matter is no longer on appeal.  

The RO issued a statement of the case in June 2015 regarding the 30 percent evaluation assigned for the Veteran's migraines.  The Veteran did not perfect her appeal and the remaining matter currently before the Board is as stated on the title page.  


FINDINGS OF FACT

The Veteran's cervical disc disease is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The Veteran's cervical disc disease was incurred in or aggravated by active service. 38 U.S.C.A. §§110, 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for hemorrhoids and anal fissures is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.
 
During her June 2011 Board hearing, the Veteran did not recall any specific injuries to her neck, but noted that she did hit her head on a hatch one time and did not seek treatment.  She also fell overboard from approximately 50 feet at Point Loma.  Specifically, she reported that her neck/back pain began in the 1980's while she was a deckhand on a ship.  She stated that her duties involved a lot of physical labor, including lifting heavy things above head, as well as pushing, pulling, painting, and scrubbing.  She indicated that her neck symptoms were not severe in the beginning; however, she lumped her symptoms together with her headaches and everything else that was going on during service (such as bilateral carpal tunnel syndrome).  She indicated that her symptoms became more severe during service in the 1990's and have continued since service.  Having reviewed the evidence in its entirety and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a cervical spine disability is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

As the condition at issue, arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease, subsequent manifestations of the same chronic disease at any later date, however remote, are considered to be service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases such as arthritis if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Here, there is competent and credible evidence that the Veteran has cervical spine disc disease, which was diagnosed in 1999 after she had an MRI of her cervical spine due to reports of neck pain with numbness in left arm and hand.

Service treatment records during the Veteran's first period of active duty includes a May 1979 enlistment report of medical history that is negative for any indication of any neck problem.  A June 1992 emergency care and treatment record noted complaints of pain in the back of neck and numbness in the left arm.  She was prescribed bed rest and diagnosed with paresthesia in the left arm.  She was subsequently seen in June and July 1993 for complaints of left arm and wrist pain.  A July 1993 separation report f medical examination and history were negative for any complaints treatment or diagnoses related to any neck problems.  On the report of medical history, the Veteran reported carpal tunnel syndrome and arthritis in her left hand.  In August 1993, she had left wrist pain that was word after typing all day.  In a November 1993 medical surveillance questionnaire, the Veteran reported work activities such as working on the deck, painting, chipping, and tearing up bulkheads, decks from November 1979 to January 1982.  An April 1994 report of medical history noted swollen and painful joints in the hands due to excessive typing, as well as frequent and severe headaches.  July 1998 reports of medical history and examination were negative for any complaints, treatment, or diagnoses related to any neck problems.  

While the Veteran was in the Reserves on inactive duty, she was seen at Lane Memorial Hospital in May 1999 for complaints of neck pain with numbness in left arm.  An MRI revealed minimal disc bulging at C4-5 and CS-6, but without resulting central or foraminal stenosis.   Results of a February 2000 MRI were similar to the May 1999 findings.  A February 2000 Office Note from Dr. D.A. Fonte interpreted the recent MRI results and noted that there was no history of head trauma or neck problems in the past.

Service treatment records during the Veteran's second period of active service (from October 2001 to June 2002) were negative for any additional evidence of treatment for cervical disc disease or symptoms of neck pain in service.  

After her second period of active service, on an August 2003 report of medical history, the Veteran specifically denied back trouble, but indicated that she had a painful shoulder, elbow, or wrist and referred to her carpal tunnel syndrome.  She reported that she had carpal tunnel of her wrist.  A report of medical examination of the spine, musculoskeletal was normal.  

A June 2006 treatment record from Dr. R. Grunner noted that Veteran's reports of neck pain starting while she was in the military.  She did not recall and injury, but sat at a desk a lot with poor posture.  

Treatment records from Kleinpeter Physical Therapy dated in June 2006 noted complaints of neck pain for the past several years with an exacerbation in November 2005.  

VA treatment records document complaints of neck pain. 

In an attempt to determine whether or not the Veteran's complaints of neck pain in service were related to her current disability of cervical disc disease, VA previously sought VA medical opinions.  

On December 2011 VA neck (cervical spine) conditions disability benefits questionnaire (DBQ), the Veteran reported that around 1989 to 1990, she developed neck pain that radiated into her left arm.  She also had a stiff neck two months later.  Although the examiner did not provide any opinion regarding whether or not the current disability was related to service, the examination report reflects the Veteran's consistent reports of neck pain radiating into her left arm during service.  

A December 2011 VA peripheral nerve conditions DBQ, further supported the Veteran's contentions that her neck and arm symptoms occurred around the same time in service.  During her examination, she reported pain in left wrist that shot up towards her shoulder as well as pain in her left neck that shot down into her left arm.  She indicated that the symptoms began while she was on active duty in the 1980's.  The examiner stated that the Veteran could not do any lifting activities due to neck and left arm pain and the tendency for her left arm to go weak.  The DBQ also showed that she was diagnosed with bilateral carpal tunnel syndrome as well as left cervical radiculopathy.  The examiner noted that the Veteran was diagnosed with carpal tunnel syndrome on at least one doctor visit in service and opined that the Veteran's keyboard work would have most likely contributed to her symptoms of carpal tunnel syndrome.  The examiner did not address the Veteran's cervical radiculopathy.  

In an attempt to clarify the matter, the Veteran was afforded another examination in December 2014.  On December 2014 VA neck (cervical spine) conditions DBQ, the examiner opined that it was more likely than not (i.e., probability greater than 50 percent) that the currently diagnosed disorder was causally related to service.  The examiner reasoned that the Veteran reported that her symptoms started after hitting her head on bulkhead in a ship and that the symptoms in her neck progressed over time.  The examiner also noted that an MRI dated in 1999 in her service treatment records showed disc bulge at C4/5, C5/6 without central or neuro compromise.  As the May 1999 MRI was not during a period of active service, the VA examiner was asked provide another opinion.  In a December 2014 addendum, the examiner clarified that in light of the Veteran's MRI findings several years after the Veteran's discharge date and there were no complaints of neck symptoms during her time on active duty, the currently diagnosed disorder was not likely related to a subjective report of her hitting her head and being the source of neck symptoms.  However, the examiner failed to consider the Veteran's June 1992 complaints of pain in the back of neck and numbness in the left arm, which were the same symptoms reported at the time she was diagnosed with a cervical spine disability in May 1999.  The examiner also disregarded the Veteran's contentions that her symptoms began in service and progressed over time.  Therefore, the VA medical opinion in this regard was based on an inaccurate history and is of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Furthermore, although the December 2014 examiner stated that the Veteran's carpal tunnel was unrelated to the current diagnosis of neck pain, the examiner did not provide any basis for this opinion and failed to consider the ongoing complaints of neck, arm, and wrist pain occurring at the same time and continuing since service.   Therefore, this opinion lacks probative value.  

With regard to whether the Veteran's cervical spine pain has continued since service, the Veteran credibly asserted that since service she has continuously experienced neck pain.  The Board has no reason to disbelieve the Veteran's contentions regarding a continuity of symptomatology since service, which are consistent with the evidence of record.  Specifically, the Veteran reported that pain in her neck began in service.  During her hearing she indicated that her neck and carpal tunnel symptoms as well as her headaches occurred around the same time and that she lumped the symptoms all together.  The record shows that when the Veteran initially sought post service treatment in May 1999, within a few years after she was discharged from active duty, she presented with complaints of neck pain with numbness in left arm, which were similar to symptoms she reported for years during her active duty service.  An MRI of her neck was performed for the first time for such complaints and revealed that she did, in fact, have a cervical spine disorder.  Also, the December 2011 peripheral nerve conditions DBQ, noted the Veteran's complaints of pain shooting from her neck and into her arm that began in the 1980's and diagnosed the Veteran with both carpal tunnel syndrome and cervical radiculopathy, but did not differentiate which symptoms were attributed to each disability.  The December 2011 findings supported the Veteran's contentions suggesting that there were overlapping symptoms.  

The Board finds that the Veteran experienced symptoms of neck pain during service and has experienced chronicity of that pain since service so as to warrant presumptive service connection for a cervical spine disability under the provisions of 38 C.F.R. § 3.303(b).  Continuity of symptomatology is, therefore, established. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met and service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 






ORDER

Service connection for cervical disc disease is granted



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


